DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Claims 1 – 12 are pending.
Claims 13 – 18 have been canceled.
Terminal Disclaimer
See the terminal disclaimer filed on 9/17/2021 accepted and recorded in previous Action.

Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: See TD filed on 9/17/2021.
Regarding Claim 1 – 12, same reasons of Action sent on 10/05/2021.

The closest references are found based on the updated search:
Darby et al. (US 2021/0254999 A1) discloses a apparatus configured to measure the output of a rotary actuator unit comprising: a rotary actuator unit comprising a stationary portion, a rotating portion, and a main rotational axis (L), wherein the main rotational axis (L) runs in an axial direction from a first end of the rotary actuator unit to a second end of the rotary actuator unit, wherein the first end is opposite the second end; a linear position sensor comprising a follower, a sensor, and a sensor arm (see claim 1).
Howard et al. (US 2005/0035836 A1) suggests a rotary switch comprising: a switch head fixed to a shaft, the shaft being mounted in a mounting which allows a range of rotary movement of the shaft about an axis; a follower coupled to the shaft and operable to move over a range of linear movement in concert with rotation of the shaft about said axis (see claim 43).
Lefevere et al. (US 6,609,758 B1) teaches said second cheek-plate being suitable for being secured to the first fixed cheek-plate so as to form a box (BO) in which there is housed the rotary assembly constituted by: the moving plate; the toothed element that rocks on the moving plate about the axis; and the support part for supporting the resilient return means; the second fixed cheek-plate is snap-fastened onto the first fixed cheek-plate so as to retain said rotary assembly (see claim 4).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 1, therefore claims 1 – 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        12/30/2021